Citation Nr: 1819843	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  10-38 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a systemic arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 until April 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction was subsequently transferred to the RO in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge in November 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

In regards to the bilateral hearing loss, the Veteran underwent an examination in February 2008 and April 2014.  Since the April 2014 examination, his VA treatment records reflect ongoing treatment and the Veteran indicated that his last examination did not reflect the current severity of his disability.  See Hearing Transcript, p. 5-6.  Given the Veteran's indication of worsening, coupled with his on-going treatment, the Board finds a remand is warranted to afford the Veteran an examination to determine the current severity of his disability.  

The Veteran has not been afforded a VA examination for his hypertension and arthritis.  The Veteran asserts that his hypertension is related to his service-connected diabetes.  In addition, the Veteran contends that his arthritis is related to his in-service inoculations, including a flu shot in 1971.  See Hearing Transcript, p. 12-13.  The Board finds that a VA examination is necessary to assist him with his claims.  See 38 C.F.R. § 3.159 (c)(4), McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance (authorization and consent) from the Veteran, the AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the disabilities on appeal.  

2.  After completing directive (1), the AOJ should arrange for a VA evaluation by an appropriate VA medical professional to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's bilateral hearing loss, noting their frequency and severity. 

Examination results should be clearly reported.  

3.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's hypertension.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

A.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to service?  

B.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by or aggravated by his service-connected diabetes?

Detailed reasons for all opinions should be provided.

4.  Upon completion of directive (1), the AOJ should arrange a VA examination with the appropriate medical professional regarding the nature, extent, and etiology of the Veteran's arthritis.  The claims file, to include a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should review the record, to include this Remand.  Based on the record, the examiner should provide a response to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a systemic arthritis is related to service?   In providing a response, please discuss the relevance of the prior diagnosis of polymyositis, and if there is a current diagnosis of polymyositis whether such disability is related to service.  It is also requested that the rationale for this opinion include some discussion of the Veteran's testimony regarding his in-service inoculations.  

Detailed reasons for all opinions should be provided.

5.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed. 

6.  After completion of the above and any other development deemed necessary, readjudicate the issues on appeal.  If the issues remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




